The motion for the appointment of a special master is granted;, and the Honorable Edward K. Campbell is appointed special master in this cause, with power to summon witnésses, issue subpoenas, and to take such testimony as may be introduced and such as he may desire to call. The master is directed to make findings of fact and conclusions of law, and to submit the same to this Court with all convenient speed, together with his recommendations for a decree. The findings, conclusions, and recommendations-of the master shall be subject to consideration, revision, or approval by the Court.